Citation Nr: 1017948	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-11 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include a major 
depressive disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972, to include a tour of duty in the Republic of 
Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

Claims of service connection for PTSD also encompass claims 
of service connection for all psychiatric disabilities 
afflicting a Veteran based on a review of the medical 
evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
medical evidence indicates that the Veteran has been 
diagnosed as having intermittent explosive disorder, an 
anxiety/mood disorder, and a major depressive disorder.  The 
Veteran claims that his mental disorder has existed since his 
discharge from service.  A claim for an acquired psychiatric 
disorder other than PTSD must therefore be considered and is 
listed as an issue above.

The issue of service connection for an acquired psychiatric 
disability other than PTSD, to include an intermittent 
explosive disorder, an anxiety/mood disorder, and a major 
depressive disorder, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2002, the RO declined to reopen a claim of 
service connection for PTSD; although a timely Notice of 
Disagreement was received, the Veteran did not timely perfect 
the appeal.  This decision is final.  

2.  Evidence received since October 2002 is cumulative and 
redundant of evidence already of record, and does not raise 
the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, declining to reopen a 
previously denied claim of service connection for PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.104 (2009).

2.  The criteria for reopening of a claim of entitlement to 
service connection for PTSD have not been met.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide notice of the information and 
evidence required to substantiate the appellant's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Thus, in order to comply with VCAA 
in this context, the RO must apprise the appellant of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Id. at 9.

The Board finds that a June 2005 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed of the information and evidence not of 
record that was necessary to substantiate his claim; the 
information and evidence that VA would seek to provide; the 
information and evidence the claimant was expected to 
provide; and the duty to provide any evidence in his 
possession that pertained to his claim.  The letter informed 
the appellant of the definitions of "new" and "material" 
evidence, as required by Kent.  In a May 2006 notice, the 
Veteran was also provided the information required by 
Dingess.  This latter notice, however, was not issued to the 
appellant prior to the initial February 2006 rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  As such, the timing error with respect to the 
notice requirements noted above raises the issue of 
prejudicial error regarding the claim, but such error is 
rebutted by the record.  Subsequent to the issuance of the 
May 2006 notice, the RO re-adjudicated the Veteran's claim, 
as demonstrated by the March 2007 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

Also, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies with respect to 
either timing or content have resulted in prejudice.  
Although the appellant does not have the burden of showing 
prejudice, the record raises no plausible showing of how the 
essential fairness of the adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence 
includes service treatment records, service personnel 
records, and private treatment records.  The Board notes that 
the RO did not procure all the treatment evidence identified 
by the Veteran.  Specifically, in a July 2007 authorization 
and release form, the Veteran indicated that he was treated 
at a hospital in Honolulu, Hawaii, for a psychotic episode in 
April 2004.  As the Veteran provided this information on a 
form which included the contact information of another 
medical provider, the RO wrote the Veteran and requested that 
he fill out a separate release for each provider.  The 
Veteran did not send in a different release form as 
requested.  Although the RO has a duty to assist the Veteran, 
in this instance, the Veteran did not submit a form as 
requested.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that 
the duty to assist is not a one-way street and the veteran 
has to cooperate to protect his interests).  More 
importantly, however, even if the RO had acquired these 
records, the evidence contained there in would not be new and 
material evidence allowing for the reopening of the Veteran's 
claim.  As will be explained further, the RO previously 
denied the Veteran's claim solely due to the lack of a 
corroborated in-service stressor.  Since the last final 
denial, the Veteran has not provided sufficient information 
to allow for the corroboration of any stressor and has, in 
fact, stated that his stressors are of such a nature that 
they cannot be corroborated.  As the evidence does not show, 
and the Veteran does not allege, that the unprocured 
treatment evidence will contain any information that will 
corroborate the claimed stressors, remanding to procure this 
information would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Regarding the provision of a PTSD examination, the Board 
acknowledges that PTSD has been diagnosed.  The Veteran, 
however, did not engage in combat with the enemy, and there 
are no service records or other credible supporting evidence 
of any of his claimed in-service stressors.  The Veteran has 
not provided sufficient information of his alleged in-service 
stressors to allow for corroboration.  Most of the alleged 
in-service stressors are anecdotal in nature; generally, such 
incidents cannot be researched effectively.  Thus, the Board 
has no method of corroborating that they occurred.  As such, 
the provision of a PTSD examination would be of no benefit, 
as it could not be used as the basis for a grant of service 
connection.  See 38 C.F.R. § 3.159(c)(2)(i).  Under these 
circumstances, the Board finds that the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  New and Material Evidence

a.  Factual Background.  The Veteran asserts that he has 
presented evidence allowing for the reopening of his 
previously denied claims of service connection for PTSD.  The 
record consists of service treatment records, service 
personnel records, private treatment records, statements from 
the Veteran.  

In a July 1999 rating decision, the RO denied service 
connection for PTSD.  In the decision, the RO indicated that 
the Veteran had a clear diagnosis of PTSD, but that the 
Veteran did not engage in combat with the enemy, and there 
were no service records or other credible supporting evidence 
of any of his claimed in-service stressors.  This issue was 
again denied in a July 2000 rating decision.  Subsequent 
rating decisions, in May 2002 and October 2002, denied the 
Veteran's application to reopen the claim, as the Veteran had 
not submitted evidence corroborating his claimed in-service 
stressors.  

The Veteran filed an NOD regarding the October 2002 decision.  
The RO issued a Statement of the Case, but the Veteran did 
not perfect his appeal by filing a Substantive Appeal.  The 
October 2002 decision became final. 

Evidence submitted prior to the October 2002 decision 
included the Veteran's service personnel records which 
indicate service in Vietnam.  The Veteran's service treatment 
records contain no evidence of any mental disorder during 
service.

In a February 1999 statement, the Veteran listed stressors he 
believed led to his PTSD.  Among his stressors, the Veteran 
reported being threatened with violence or humiliated by 
white, black, and Hispanic service members during service.  
Additionally, the Veteran stated that in January 1970, 
somewhere on the outskirts of Da Nang airbase, he ran over a 
Vietnamese individual with a truck.  He also stated, however, 
that he never experienced rocket fire during service and did 
not personally observe any dead bodies.  He also stated that 
he was not allowed to serve on certain missions due to his 
race.  

In a March 1999 statement, a private physician indicated that 
he had diagnosed the Veteran as having a unique type of PTSD, 
referred to as Asian-American Posttraumatic Stress Disorder.  
He indicated that the Veteran's disorder was directly related 
to harassment and abuse the Veteran experienced as an Asian-
American serving in the Vietnam conflict.  He stated that the 
Veteran was made to feel threatened with physical harm by his 
own troops and subjected to constant humiliations.  
Subsequent treatment records indicated similar diagnoses.

In his June 2002 NOD, the Veteran stated that he was 
stationed at Da Nang Air Base from July 1970 through June 
1971.  He noted that bodies were shipped from that location 
during that time period.  He believed that this fact, coupled 
with the racial discrimination he encountered, were 
sufficient to cause PTSD.  

In subsequent private treatment records and statements, the 
Veteran indicated that he had PTSD due to racial 
discrimination, described as physical threats and insults, he 
experienced during service.  

Subsequent to the October 2002 rating decision, denying the 
Veteran's PTSD claim, the Veteran submitted additional 
evidence, consisting of private treatment records and 
statements.  

In a November 2002 statement, the Veteran stated that his 
fellow service members, including his commanding officers, 
did not trust the Veteran during service.  He stated that he 
was called insulting names and threatened with violence, 
including being shot in the head.  He stated that because he 
could not go to his commanding officers to document the 
racism he experienced during the conflict, he did not have 
any evidence to confirm any of his stressors.  In order to 
help his and other Asian-Americans, he asked that the VA 
waive the requirement for corroborating stressor evidence due 
to the special nature of his claim.  

In a February 2005 statement, the Veteran's spouse reported 
that she met the Veteran in the mid-1980s.  She recalled 
that, after they were married, he told her about the racial 
prejudice he experienced during service in Vietnam.

In a February 2005 letter, a private physician stated that, 
during service in Vietnam, the Veteran's fellow service 
members would refer to him using racial slurs and threaten 
him with physical violence.  He noted that the commanding 
officers refused to allow the Veteran to go out on missions, 
believing him to be a traitor and spy.  He stated that the 
Veteran did not tell his command or chaplain about these 
experiences during service for fear that he would be 
executed.  The Veteran stated that he confided to foreign 
nationals, specifically Koreans, during service.  The 
Veteran, however, stated that he did not have any contact 
with these individuals since service and did not know how to 
contact them.  

In a February 2006 statement, the Veteran stated that in 
1970, a white service member referred to him by a racial 
epithet, told him that he was in Vietnam because of the 
veteran, and told him to watch his back because anything 
could happen.  The Veteran reported experiencing shock and 
fear as a result of this encounter.  Later, he stated, a 
Korean friend took him for a tour of Da Nang.  He noted that 
after his friend dropped him off, he attempted to return to 
the base.  He stated that while attempting to pass through 
the checkpoint, US military police raised their weapons and 
told him to get down on the ground.  He indicated that after 
he showed them his military identification, they insulted him 
using racially offensive language and laughed at him.

In April 2006, the Veteran again reported that he did not 
have any corroborating evidence for his stressors, such as 
witness reports, because he did not report the stressor 
events during service for fear of his life.  He again 
requested that VA evaluate his claim as a special case 
requiring different rules of corroboration than those 
currently utilized by VA.  

In July 2006, the Veteran submitted several psychiatric 
journals, indicating a link between PTSD and stressors 
related to racial discrimination against Asian-Americans 
during the Vietnam conflict.  

In November 2007, the Veteran again indicated that the rules 
and regulations used by VA did not fit his case and, as such, 
VA was not adjudicating his claim in a fair manner.  He 
stated that he did not know the names of the soldiers who 
threatened his life and discriminated against him.  He also 
reported that remembering the exact dates of the incidents 
that caused his PTSD was impossible as they occurred thirty 
years earlier.

b.  Law and Regulations.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires (1) Medical 
evidence diagnosing PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

c.  Analysis.  From reviewing the evidence of record, the 
Board finds that the evidence received since the October 2002 
rating decision is not new and material. 

The Board notes that the evidence submitted since the October 
2002 decision, consisting of statements from the Veteran and 
his spouse, private treatment records, and psychiatric 
reports, is new as it was not submitted previously.  As noted 
previously, the RO denied the Veteran's claim of service 
connection for PTSD because, as the Veteran did not engage in 
combat with the enemy during service, his testimony alone was 
not sufficient to establish the occurrence of his claimed 
stressors and his testimony had to be corroborated by 
credible supporting evidence.  In this instance, most of this 
evidence does not offer any corroboration of the Veteran's 
stressors.  For example, the Board notes that the psychiatric 
literature, although indicative of abuse suffered by some 
Asian-Americans during Vietnam, do not corroborate the 
Veteran's allegation that he was discriminated against in 
service.  

Reviewing the other evidence submitted since October 2002, 
the Board finds it is not new and material.  For example, in 
his statements, the Veteran indicated that he was humiliated 
by soldiers due to his race, but admitted that he could not 
provide sufficient detail to allow for corroboration.  Also, 
although his wife stated that, during their marriage, the 
Veteran spoke of being humiliated by soldiers, she did not 
indicate that he had mentioned any names.  Finally, the 
private physician also reported that the Veteran experienced 
general humiliation during service, but did not include 
sufficient detail to allow for corroboration.  Reviewing the 
evidence of record, the Board finds that such statements are 
cumulative and redundant, considering the similar statements 
made prior to the October 2002 denial.  Also, the Veteran has 
indicated that he did not report any of these incidents to 
authorities.  As these are not the type of incidents that 
would be noted in any report, the Board finds that they 
simply cannot be corroborated independently and, as such, 
cannot be used to support a claim of service connection for 
PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented."); see also 38 C.F.R. § 3.304(f).  
As such, this evidence does not raise a reasonable 
possibility of substantiating the claim.

The Board understands that the Veteran believes that his 
claimed PTSD is one that cannot be verified under normal VA 
regulations.  The Board, however, is bound by the law and 
regulations.  As new and material evidence has not been 
received since the October 2002 denial of the Veteran's 
claim, the appeal must be denied.  



	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for PTSD, the appeal is 
denied.


REMAND

Regarding the issue of service connection for psychiatric 
disability other than PTSD, the treatment evidence indicates 
that the Veteran has been diagnosed as having other 
disorders.  For example, in a January 1998 psychiatric 
evaluation, the Veteran reported having "rage fits" ever 
since service in Vietnam, due to discrimination.  The 
examiner's diagnosis was intermittent explosive disorder and 
an anxiety/mood disorder.  Also, in a February 2002 disorder, 
an examiner diagnosed the Veteran as having a major 
depressive disorder.  Considering that the Veteran claims to 
have a mental disorder related to service, and in light of 
the Court's recent decision in Clemons, the claim of service 
connection for an acquired psychiatric disability other than 
PTSD, to include intermittent explosive disorder, an 
anxiety/mood disorder, and a major depressive disorder, is 
remanded to the RO/AMC for appropriate action.

The RO/AMC should also seek to procure all outstanding 
treatment records regarding treatment for a mental disorder 
dating to the Veteran's discharge from service, to include 
those from the Queens Medical Center in Honolulu, Hawaii.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service 
representative with appropriate VCAA 
notice with respect to the claim of 
service connection for an acquired 
psychiatric disability other than PTSD, 
to include intermittent explosive 
disorder, an anxiety/mood disorder, and a 
major depressive disorder.  A copy of the 
notice letter should be included in the 
claims file.

2.  With the assistance of the Veteran, 
procure all of the Veteran's outstanding 
mental health treatment records, to 
include those from the Queens Medical 
Center in Honolulu, Hawaii.  

3.  After completing any additional 
indicated development, including a VA 
psychiatric examination if warranted, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a Supplemental Statement of the 
Case and provide the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


